DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 9, 10, and 13-20 are pending and currently under consideration for patentability.   
Claims 7, 8, 11 and 12 have been cancelled. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Amendments to overcome the claim objections for informalities are accepted by the examiner.  Accordingly, the previously applied claim objections have been withdrawn.
Amendments to overcome the 112(b) rejections regarding the term “continuous continuation” , “free minimum cross section” and “free connection cross section” are accepted by the examiner.  Accordingly, the previously applied claim objections have been withdrawn.

Response to Arguments
Applicant's arguments filed May 2nd, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The 103 rejection of claim 12 stands as a 103 as applied to claim 1, where the dependent claim language from claim 12 is added to claim 1.  Nguyen was utilized as secondary reference to reject the limitations of canceled claim 12, which are now incorporated into claim 1. Applicant does not argue the combination of these references.
	In response to the applicant’s argument on page 7, that Cooley does not teach the original language from claim 7 “wherein the decentral suction holes enter the body”. The argument is not persuasive. The suction holes do in fact ENTER the main body due to the curved nature of the tip, and the annotated figures attached clearly show this. Though the suction hole path is clearly not lateral, nor at an angle to the main body, the language in applicants claim only requires the entrance of the holes to be at an angle. 
	In response to the argument that Nguyen does not teach a central suction hole, while applying the 103 of Nguyen to the central suction hole of Cooley, the central hole of Nguyen does not require the central hole provide a suction function, however instead provides motivation to change the central suction hole of Cooley. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooley (US 3963028 A) in view of Nguyen (US 5827218 A).
Regarding Claim 1, Cooley discloses: 
A suction tip (main body, 20) for suctioning a biological fluid, the suction tip (20) comprising (Column 1: lines 6-7) 
- a main body (20) having a main axis and a wall (figure 1),
- a connector for a suction line (connector, 18), which is formed at the main body (20) on the main axis and which defines a free connection cross section (Figure 1 and 2) of the suction tip, and 
- a plurality of decentral suction holes (decentral apertures, 44a) which laterally enter into the main body at an acute angle of not more than 60 to the main axis (annotated reference figure 2), which extends through the wall of the main body (20) and which communicate with the connector (main bore, 38) within the main body (20) (figures 1 and 2),  wherein a minimum free cross section of each decentral suction hole (44a), in an extrapolation of its course through the wall of the main body (38), completely overlaps with the free connection cross section of the suction tip (20) (page 5, column 2, line 62-66).
Cooley fails to a free minimum cross section of the central suction hole is equal to the free connection cross section. 
Nguyen teaches a suction tip wherein a free minimum cross section of the central suction hole (central opening, 65) is equal to the free connection cross section of the suction tip (inner tube, 70) (Figure 3). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to replace suction tip of Cooley to include a suction tip wherein the central hole equal to the free connection cross section similar to that disclosed by Nguyen in order to optimize and increase fluid flow as suggested by Nguyen in column 7, line 34-38. 


    PNG
    media_image1.png
    134
    172
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    309
    412
    media_image2.png
    Greyscale

Reference Figure 1 				Reference Figure 2
Regarding Claim 2 Cooley in view of Nguyen teaches the device of Claim 1.  Cooley fails to teach sum of the areas of the minimum free cross sections of the decentral suction holes is at least as large as the area of the free connection cross section.  
Nguyen teaches the suction tip for a surgical irrigation apparatus (abstract, line 1) wherein a sum of areas of the free minimum cross sections of the decentral suction holes (holes, 66)(column 6, line 24-36) is at least as large as an area of the free connection cross section (figure 3) of the suction tip (front end, 64) (figure 3). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction tip of Cooley to such that the free minimum cross section of the decentral suction holes is at least as large as an area of the free connection cross section similar to that disclosed by Nguyen in order to allow for increased fluid suction into the main body. 
Regarding Claim 3, Cooley in view of Nguyen teaches the suction tip of claim 1 wherein the decentral suction holes (44a) entering in the main body are arranged on at least one virtual ring around the main axis (figure 1).
Regarding Claim 4 Cooley in view of Nguyen teaches the device of Claim 3.  Cooley fails to teach sum of the areas of the minimum free cross sections of the decentral suction holes is at least as large as the area of the free connection cross section.  
Nguyen teaches a device with a sum of areas of the free minimum cross sections of the decentral suction holes (66) on each of the virtual rings around the main axis is at least as large as an area of the free connection (figure 3) cross section of the suction tip (64) (figure 3). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction tip of Cooley such that the sum of the free minimum cross section of the decentral holes is at least as large as the free connection cross section similar to that disclosed by Nguyen in order to allow for increased fluid suction into the main body.
Regarding Claim 5, Cooley in view of Nguyen teaches the suction tip of claim 1 wherein the minimum free cross sections of the decentral suction holes (44a) in the extrapolations of their courses through the wall (20) of the main body are uniformly distributed over the free connection cross section of the suction tip (annotated reference figure 1).
Regarding Claim 6, Cooley in view of Nguyen teaches the suction tip (20) of claim 1 wherein the minimum free cross sections of the decentral suction holes (44a) are circular (figure 1).
Regarding Claim 14, Cooley in view of Nguyen teaches the suction tip of claim 1 wherein a total free cross section (38) of the main body steadily passes into the free connection cross section (14) of the suction tip figure 2).
Regarding Claim 16, Cooley teaches: 
A method of using a suction tip (page 3, column 1, line 12) suction tip comprising: 
- a main body (20) having a main axis and a wall (Figure 1),
- a connector for a suction line (18), which is formed at the main body (20) on the main axis and which defines a free connection cross section (Figure 1 and 2) of the suction tip, and 
- a plurality of decentral suction holes (suction apertures, 44a) which laterally enter into the main body at an acute angle of not more than 60 degrees to the main axis (reference figure 2), which extends through the wall of the main body (20) and which communicate with the connector (main bore, 38) within the main body (20) (figures 1 and 2), 
-wherein a minimum free cross section of each decentral suction hole (44a), in an extrapolation of its course through the wall of the main body (38), completely overlaps with the free connection cross section of the suction tip (20) (Page 5, column 2, line 62-66) in suctioning a body fluid of a human or animal (page 3, column 1, line 12). 
Cooley fails to a free minimum cross section of the central suction hole is equal to the free connection cross section. 
Nguyen teaches a suction tip wherein a free minimum cross section of the central suction hole (central opening, 65) is equal to the free connection cross section of the suction tip (inner tube, 70) (Figure 3). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to replace suction tip of Cooley to include a suction tip wherein the central hole equal to the free connection cross section similar to that disclosed by Nguyen in order to optimize and increase fluid flow as suggested Nguyen in column 7, line 34-38. 

Regarding Claim 17, Cooley in view of Nguyen teaches the suction tip (20) of claim 16 wherein the bodily fluid is sucked off during a medical intervention (page 3, column 1, line 12).
Regarding Claim 18, Cooley in view of Nguyen teaches the suction tip (20) of claim 16 wherein the bodily fluid is blood (page 3, column 1, line 12).
Regarding Claim 19, Cooley in view of Nguyen teaches the suction tip (20) of claim 18 wherein the blood is sucked off in an operating field (page 3, column 1, line 12).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 3963028 A) in view of Nguyen et al. (US 5827218 A) as applied to claim 1 above, and further view of Riek (US 20100222744).
Regarding Claim 9 Cooley in view of Nguyen teaches the device of Claim 1.  Cooley and Nguyen fail to teach a device wherein the decentral suction holes have a curved course through the main body.
Riek teaches a cannula for the purpose of being inserted into a patient (abstract) comprising: a guide tube (cannula, 10), a distal tip (lumen end, 52), a lateral opening (port, 18) with a curved fluid path (figure 6). 
Riek teaches a device wherein at least some of the decentral suction holes (18) have a curved course through the wall of the main body (figure 6 and figure 7). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify course of the decentral suction holes through the main body of Cooley to include curvature in the course Similar to that disclosed by Riek to form a continuous transition to the guide channel as suggested by Riek in paragraph [0025]. 
Regarding Claim 10 Cooley in view of Nguyen and Riek  teaches the device of Claim 9.  Cooley and Nguyen fails to teach a device wherein the curved course has a radius at least as long as the maximum diameter; however, Riek discloses a device wherein the curved course has a radius at least as long as the maximum diameter (Annotated Reference Figure 7). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction tip of Cooley in view of Nguyen to include a larger radius of the curved course from Riek so that the transition of the lumen into the guide channel is continuous and gradual as suggested by Riek in paragraph [0025].

    PNG
    media_image3.png
    356
    491
    media_image3.png
    Greyscale

Reference Figure 7
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 3963028 A) in view of Nguyen et al. (US 5827218 A) as applied to claim 1 above, and further view of Mahlmann (US 7,335,023). 
Regarding Claim 13 Cooley in view of Nguyen teaches the device of Claim 1.  Cooley and Nguyen fail to teach a device wherein each suction hole has an area of its free cross section which steadily decreases towards the connector.
Mahlmann teaches a device used when bodily fluids are evacuated and suctioned during a procedure (abstract) wherein each suction hole (channels, 134) (Figure 15)  has an area of its free cross section which steadily decreases towards the connector (grooves, 167) (Figure 17) (column 5, line 11-15). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction tip of Cooley in view of Nguyen to include a suction hole that decreases in cross section similar to that disclosed by Mahlmann so that the highest suction pressure is at the connector as suggested by Mahlmann in column 5, line 11-15. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 3963028 A) in view of Nguyen et al. (US 5827218 A) as applied to claim 1 above, and further view of Cole et al. (US 20150209535 A1). 
Regarding Claim 15 Cooley in view of Nguyen teaches the device of Claim 1.  Cooley and Nyugen fail to teach the open cell sponge arranged in the cavity. 
Cole teaches the suction tip of claim 1 wherein an open-cell sponge (sponge, 112) is arranged in a cavity within the main body, wherein the suction holes (holes, 114) communicate with the connector through the open-cell sponge (112) (Figure 2) (Paragraph 18).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction tip of Cooley in view of Nguyen to include the sponge similar to that disclosed by Cole in order to add an additional suction material (Cole, paragraph 0018) and to treat the fluid (Cole, paragraph 0025).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 3963028 A) in view of Nguyen et al. (US 5827218 A) as applied to claim 19 above, and further view of Codisco (US 20160199831 A1). 
Regarding Claim 20 Cooley in view of Nguyen teaches the device of Claim 19.  Cooley and Nguyen fail to teach a device wherein the blood processed such that it can be returned to a patient at which a surgery is executed in the operating field.
Codisco teaches a system and methods for collecting and recovering blood cells wherein the blood processed such that it can be returned to a patient (paragraph 0037) at which a surgery is executed in the operating field (paragraph 0210). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the suction tip of Cooley in view of Nguyen to be attached to a device that could return the patient’s own blood (Codisco, paragraph 0257). 

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781      
/ANDREW J MENSH/Primary Examiner, Art Unit 3781